



Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (the "Agreement"), dated as of December 29, 2005,
by and among PainCare Holdings, Inc., a Florida corporation with headquarters
located at 1030 N. Orange Avenue, Suite 105, Orlando, Florida 32801 (the
"Company"), and the investors listed on the Schedule of Buyers attached hereto
(individually, a "Buyer" and collectively, the "Buyers").

W  I   T  N  E  S  S  E  T  H

WHEREAS, The Company and each Buyer is executing and delivering this Agreement
in reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the "1933 Act"), and Rule 506 of
Regulation D ("Regulation D") as promulgated by the United States Securities and
Exchange Commission (the "SEC") under the 1933 Act;

WHEREAS, each Buyer wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, (i) that aggregate number of
shares of the Common Stock, par value $0.0001 per share, of the Company (the
"Common Stock"), set forth opposite such Buyer's name in column (3) on the
Schedule of Buyers (which aggregate amount for all Buyers together shall be
3,305,033 shares of Common Stock and shall collectively be referred to herein as
the "Common Shares") and (ii) a warrant to acquire up to that number of
additional shares of Common Stock set forth opposite such Buyer's name in column
(4) on the Schedule of Buyers (the "Warrants"), in substantially the form
attached hereto as Exhibit A (as exercised, collectively, the "Warrant Shares");
and

WHEREAS, the Common Shares, the Warrants and the Warrant Shares collectively are
referred to herein as the "Securities".

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

1.

PURCHASE AND SALE OF COMMON SHARES AND WARRANTS

(a)

Purchase of Common Shares and Warrants.

Subject to the satisfaction (or waiver) of the conditions set forth in Section
1(d) below, the Company shall issue and sell to each Buyer, and each Buyer
severally, but not jointly, agrees to purchase from the Company on the Closing
Date (as defined below), the number of Common Shares as is set forth opposite
such Buyer's name in column (3) on the Schedule of Buyers, along with the
Warrants to acquire up to that number of Warrant Shares as is set forth opposite
such Buyer's name in column (4) on the Schedule of Buyers (the "Closing").  The
Closing shall occur on the Closing Date.

(b)

Purchase Price.  The purchase price for the Common Shares and related Warrants
to be purchased by each Buyer at the Closing shall be the amount set forth
opposite such Buyer’s name in column (5) of the Schedule of Buyers (the
"Purchase Price").

(c)

Closing Date.  The date and time of the Closing (the "Closing Date") shall be
10:00 a.m., New York City Time, on the date immediately following the date of
approval of the American Stock Exchange to the listing of the Common Stock and
Warrant Shares (or such other date and time as is mutually agreed to by the
Company and each Buyer).

(d)

Form of Payment; Closing Deliveries.  On the Closing Date, (i) each Buyer shall
pay its respective Purchase Price to the Company for the Common Shares and
Warrants to be issued and sold to such Buyer at the Closing, by wire transfer of
immediately available funds in accordance with the Company's written wire
instructions, and (ii) the Company shall deliver to each Buyer:

(A)

one or more stock certificates, free and clear of all restrictive and other
legends (except as expressly provided in Section 2(g) hereof), evidencing the
number of Common Shares such Buyer is purchasing as is set forth opposite such
Buyer’s name in column (3) of the Schedule of Buyers;

(B)

a Warrant pursuant to which such Buyer shall have the right to acquire such
number of Warrant Shares as is set forth opposite such Buyer’s name in column
(4) of the Schedule of Buyers;

(C)

a legal opinion of Company Counsel, in the form of Exhibit B, executed by such
counsel and delivered to the Buyers; and

(D)

the irrevocable Transfer Agent Instructions, in the form of Exhibit D (the
“Transfer Agent Instructions”), executed by the Company and delivered to and
acknowledged in writing by the Transfer Agent.

1.

BUYER'S REPRESENTATIONS AND WARRANTIES.

Each Buyer represents and warrants with respect to only itself that:

(a)

No Public Sale or Distribution.  Such Buyer is (i) acquiring the Common Shares
and the Warrants and (ii) upon exercise of the Warrant will acquire the Warrant
Shares issuable upon exercise thereof, in the ordinary course of business for
its own account and not with a view towards, or for resale in connection with,
the public sale or distribution thereof, except pursuant to sales registered or
exempted under the 1933 Act and such Buyer does not have a present arrangement
to effect any distribution of the Securities to or through any person or entity;
provided, however, that by making the representations herein, such Buyer does
not agree to hold any of the Securities for any minimum or other specific term
and reserves the right to dispose of the Securities at any time in accordance
with or pursuant to a registration statement or an exemption under the 1933 Act.
 Such Buyer is acquiring the Securities hereunder in the ordinary course of its
business.  Such Buyer does not presently have any agreement or understanding,
directly or indirectly, with any Person to distribute any of the Securities.

(b)

Accredited Investor Status.  Such Buyer is an "accredited investor" as that term
is defined in Rule 501(a) of Regulation D.

(c)

Reliance on Exemptions.  Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.

(d)

Information.  Such Buyer and its advisors, if any, have been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Securities that have been
requested by such Buyer.  Such Buyer and its advisors, if any, have been
afforded the opportunity to ask questions of the Company.  Neither such
inquiries nor any other due diligence investigations conducted by such Buyer or
its advisors, if any, or its representatives shall modify, amend or affect such
Buyer's right to rely on the Company's representations and warranties contained
herein.  Buyer has no current knowledge of any representation or warranty of the
Company set forth in this Agreement that, as of the date hereof, contains any
untrue statement of material fact, or omits to state any material fact necessary
in order to make the statements therein, in light of the circumstances under
which it was or will be made, not misleading.  Such Buyer understands that its
investment in the Securities involves a high degree of risk and is able to
afford a complete loss of such investment.  Such Buyer has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.

(e)

No Governmental Review.  Such Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

(f)

Transfer or Resale.  Such Buyer understands that except as provided in this
Agreement: (i) the Securities have not been and are not being registered under
the 1933 Act or any state securities laws, and may not be offered for sale,
sold, assigned or transferred unless (A) subsequently registered thereunder, (B)
such Buyer shall have delivered to the Company an opinion of counsel, in a form
reasonably acceptable to the Company, to the effect that such Securities to be
sold, assigned or transferred may be sold, assigned or transferred pursuant to
an exemption from such registration, or (C) such Buyer provides the Company with
reasonable written assurance that such Securities can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act, as
amended, (or a successor rule thereto) (collectively, "Rule 144"); (ii) any sale
of the Securities made in reliance on Rule 144 may be made only in accordance
with the terms of Rule 144 and further, if Rule 144 is not applicable, any
resale of the Securities under circumstances in which the seller (or the Person
(as defined in Section 3(r)) through whom the sale is made) may be deemed to be
an underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder; and (iii) neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder.
 Notwithstanding the foregoing, the Securities may be pledged in connection with
a bona fide margin account or other loan secured by the Securities and such
pledge of Securities shall not be deemed to be a transfer, sale or assignment of
the Securities hereunder, and no Buyer effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document, including, without limitation, this Section 2(f); provided, that in
order to make any sale, transfer or assignment of Securities, such Buyer and its
pledgee makes such disposition in accordance with or pursuant to a registration
statement or an exemption under the 1933 Act.

(g)

Legends.  Such Buyer understands that the certificates or other instruments
representing the Common Shares and the Warrant Shares and, until such time as
the resale of the Common Shares and the Warrant Shares have been registered
under the 1933 Act as contemplated hereunder, the stock certificates
representing the Warrant Shares, except as set forth below, shall bear any
legend as required by the "blue sky" laws of any state and a restrictive legend
in substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A FORM
REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.
 NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

(h)

Validity; Enforcement.  This Agreement has been duly and validly authorized,
executed and delivered on behalf of such Buyer and shall constitute the legal,
valid and binding obligations of such Buyer enforceable against such Buyer in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies.

(i)

No Conflicts.  The execution, delivery and performance by such Buyer of this
Agreement and the consummation by such Buyer of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of such Buyer or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Buyer is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Buyer, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder.

(j)

Residency.  Such Buyer is a resident of that jurisdiction specified below its
address on the Schedule of Buyers.

2.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each of the Buyers that:

(a)

Organization and Qualification.  Each of the Company and its "Subsidiaries"
(which for purposes of this Agreement means any entity (i) in which the Company,
directly or indirectly, owns capital stock or holds an equity or similar
interest and (ii) which has operations and material assets) are corporations
duly organized and validly existing in good standing under the laws of the
jurisdiction in which they are incorporated, and have the requisite corporate
power and authorization to own their properties and to carry on their business
as now being conducted.  Each of the Company and its Subsidiaries is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect.  As used in this Agreement, "Material Adverse Effect"
means any material adverse effect on the business, properties, assets,
operations, results of operations, or financial condition of the Company and its
Subsidiaries, taken as a whole, or on the transactions contemplated hereby and
the other Transaction Documents or by the agreements and instruments to be
entered into in connection herewith or therewith, or on the authority or ability
of the Company to perform its obligations under the Transaction Documents (as
defined below).  All of the Company’s Subsidiaries are listed on Schedule 3(a)
hereto.

(b)

Authorization; Enforcement; Validity.  The Company has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement, the Warrants, the Transfer Agent Instructions and each of the other
agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the "Transaction
Documents") and to issue the Securities in accordance with the terms hereof and
thereof, subject to the approval of the American Stock Exchange (the “Principal
Market”) to permit the Securities to be issued in compliance with applicable
rules of the Principal Market.  The execution and delivery of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Common Shares and the reservation for issuance and the issuance of the
Warrant Shares issuable upon exercise of the Warrants have been duly authorized
by the Company's Board of Directors and no further consent or authorization is
required by the Company, its Board of Directors or its stockholders.  This
Agreement and the other Transaction Documents have been duly executed and
delivered by the Company, and constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors' rights and remedies.

(c)

Issuance of Securities.  The Common Shares are duly authorized and, upon
issuance in accordance with the terms hereof, shall be validly issued and free
from all taxes, liens and charges with respect to the issue thereof and the
Common Shares shall be fully paid and nonassessable with the holders being
entitled to all rights accorded to a holder of Common Stock.  As of the Closing
Date, the Company shall have duly authorized and reserved for issuance a number
of shares of Common Stock that equals the number of Warrant Shares.  The Company
shall, so long as any of the Warrants are outstanding, take all action necessary
to reserve and keep available out of its authorized and unissued Capital Stock,
solely for the purpose of effecting the exercise of the Warrants, 100% of the
number of shares of Common Stock issuable upon exercise of the Warrants.  Upon
exercise in accordance with the Warrants, the Warrant Shares will be validly
issued, fully paid and nonassessable and free from all taxes, liens and charges
with respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock.  The issuance by the Company of the
Securities is exempt from registration under the 1933 Act.

(d)

No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Common Shares and Warrants and reservation for issuance and issuance of the
Warrant Shares) will not (i) result in a violation of the Certificate of
Incorporation (as defined below) or Bylaws (as defined below) of the Company or
any of its Subsidiaries or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, indenture or other material instrument
to which the Company or any of its Subsidiaries is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and the rules and regulations
of the Principal Market applicable to the Company or any of its Subsidiaries or
by which any property or asset of the Company or any of its Subsidiaries is
bound or affected.

(e)

Consents.  Except for the filing of a Notice of Additional Listing and as set
forth on Schedule 3(e) with the Principal Market (which the Company has filed
with the Principal Market), the filing of a Form D, and the filing of any
applicable blue sky filings, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its obligations
under or contemplated by the Transaction Documents, in each case in accordance
with the terms hereof or thereof.  All consents, authorizations, orders, filings
and registrations which the Company is required to obtain pursuant to the
preceding sentence have been obtained or effected on or prior to the Closing
Date.  The Company and its Subsidiaries are unaware of any facts or
circumstances that might prevent the Company from obtaining or effecting any of
the registration, application or filings pursuant to the preceding sentence.
 The Company is not in violation of the listing requirements of the Principal
Market and has no knowledge of any facts that would reasonably lead to delisting
or suspension of the Common Stock in the foreseeable future.

(f)

Acknowledgment Regarding Buyer's Purchase of Securities.  The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company, (ii) ) to the knowledge of the Company, an
"affiliate" of the Company (as defined in Rule 144) or (iii) to the knowledge of
the Company, a "beneficial owner" of more than 10% of the Common Stock (as
defined for purposes of Rule 13d-3 of the Securities Exchange Act of 1934, as
amended (the "1934 Act")).  The Company further acknowledges that no Buyer is
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and any advice given by a Buyer or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to such
Buyer's purchase of the Securities.  The Company further represents to each
Buyer that the Company's decision to enter into the Transaction Documents has
been based solely on the independent evaluation by the Company and its
representatives.

(g)

Acknowledgement Regarding Buyers' Trading Activity.  Anything in this Agreement
or elsewhere herein to the contrary notwithstanding, but subject to compliance
by the Buyers with applicable law, it is understood and acknowledged by the
Company (i) that none of the Buyers have been asked to agree, nor has any Buyer
agreed, to desist from purchasing or selling, long and/or short, securities of
the Company, or "derivative" securities based on securities issued by the
Company or to hold the Securities for any specified term; (ii) that past or
future open market or other transactions by any Buyer, including, without
limitation, short sales or "derivative" transactions, before or after the
closing of this or future private placement transactions, may negatively impact
the market price of the Company's publicly-traded securities; and (iii) that any
Buyer, and counter parties in "derivative" transactions to which any such Buyer
is a party, directly or indirectly, presently may have a "short" position in the
Common Stock.  The Company further understands and acknowledges that (A) one or
more Buyers may engage in hedging activities at various times during the period
that the Securities are outstanding to the extent permitted by law and (B) such
hedging activities (if any) could reduce the value of the existing stockholders'
equity interests in the Company at and after the time that the hedging
activities are being conducted.

(h)

No General Solicitation; Placement Agent's Fees.  Neither the Company, nor any
of its affiliates, nor any Person acting on its or their behalf, has engaged in
any form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Securities.  The
Company shall be responsible for the payment of any placement agent's fees,
financial advisory fees, or brokers' commissions (other than for persons engaged
by any Buyer or its investment advisor) relating to or arising out of the
transactions contemplated hereby.  The Company shall pay, and hold each Buyer
harmless against, any liability, loss or expense (including, without limitation,
attorney's fees and out-of-pocket expenses) arising in connection with any such
claim.  The Company acknowledges that it has engaged First Albany Capital as
placement agent in connection with the sale of the Securities (the "Agent").
 Other than the Agent, the Company has not engaged any placement agent or other
agent in connection with the sale of the Securities.

(i)

No Integrated Offering.  None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the 1933 Act or cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of the 1933 Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Company are listed or designated.  None of
the Company, its Subsidiaries, their affiliates and any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would require registration of any of the Securities under the 1933 Act or cause
the offering of the Securities to be integrated with other offerings.

(j)

Application of Takeover Protections; Rights Agreement.  The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Certificate of Incorporation or the laws of
the State of Florida which is or could become applicable to any Buyer as a
result of the transactions contemplated by this Agreement, including, without
limitation, the Company's issuance of the Securities and any Buyer's ownership
of the Securities.

(k)

SEC Documents; Financial Statements.  During the two years prior to the date
hereof, the Company has timely filed all reports, schedules, forms, statements
and other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the 1934 Act (all of the foregoing filed prior to the
date hereof or prior to the date of the Closing, and all exhibits included
therein and financial statements and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the "SEC
Documents").  The Company has delivered to the Buyers or their respective
representatives true, correct and complete copies of the SEC Documents not
available on the EDGAR system.  As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the 1934 Act and the
rules and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  As of their respective dates, the financial statements of
the Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto.  Such financial statements have
been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  No other information provided by or on behalf of the Company to
the Buyers which is not included in the SEC Documents, including, without
limitation, information referred to in Section 2(d) of this Agreement, contains
any untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstance under which they are or were made, not misleading.

(l)

Absence of Certain Changes.  Except as disclosed in Schedule 3(l) or the SEC
Documents, since December 31, 2004, there has been no material adverse change
and no material adverse development in the business, properties, operations,
financial condition, or results of operations of the Company or its
Subsidiaries.  Except as disclosed in Schedule 3(l), since December 31, 2004,
the Company has not (i) declared or paid any dividends, (ii) sold any assets,
individually or in the aggregate, in excess of $2,000,000 outside of the
ordinary course of business or (iii) had capital expenditures, individually or
in the aggregate, in excess of $2,000,000.  The Company has not taken any steps
to seek protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact which would
reasonably lead a creditor to do so.  The Company is not as of the date hereof,
and after giving effect to the transactions contemplated hereby to occur at the
Closing, will not be Insolvent (as defined below).  For purposes of this Section
3(l), "Insolvent" means (i) the present fair saleable value of the Company's
assets is less than the amount required to pay the Company's total Indebtedness
(as defined in Section 3(s)), (ii) the Company is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) the Company intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) the Company has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
or is about to be conducted.

(m)

No Undisclosed Events, Liabilities, Developments or Circumstances.  No event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur, with respect to the Company or its Subsidiaries or their
respective business, properties, operations or financial condition, that would
be required to be disclosed by the Company under applicable securities laws on a
registration statement on Form S-1 filed with the SEC relating to an issuance
and sale by the Company of its Common Stock and which has not been publicly
announced.

(n)

Conduct of Business; Regulatory Permits and Compliance.  Neither the Company nor
its Subsidiaries is in violation of any term of or in default under the
Certificate of Incorporation or Bylaws or their organizational charter or
bylaws, respectively.  Neither the Company nor any Subsidiary is in violation of
any judgment, decree or order or any statute, ordinance, rule or regulation
applicable to the Company or its Subsidiaries, and neither the Company nor any
of its Subsidiaries will conduct its business in violation of any of the
foregoing, except for possible violations which would not, individually or in
the aggregate, have a Material Adverse Effect.  Without limiting the generality
of the foregoing, except as set forth in Schedule 3(n), the Company is not in
violation of any of the rules, regulations or requirements of the Principal
Market and has no knowledge of any facts or circumstances that would reasonably
lead to delisting or suspension of the Common Stock by the Principal Market in
the foreseeable future.  Since December 31, 2004, (i) the Common Stock has been
designated for quotation or listed on the Principal Market, (ii) trading in the
Common Stock has not been suspended by the SEC or the Principal Market and (iii)
the Company has received no communication, written or oral, from the SEC or the
Principal Market regarding the violation of an AMEX Company Guide rule or the
suspension or delisting of the Common Stock from the Principal Market.  The
Company and its Subsidiaries possess all certificates, authorizations and
permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit.  To the Company’s knowledge, neither the Company, nor any of its
Subsidiaries, nor any director, officer, agent, employee or other Person acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company violated or is in violation of (i)
Section 1877 of Title 18 of the Social Security Act (the “Stark Law”) or any
state laws similar to the Stark Law or (ii) The anti-kickback provisions of the
Social Security Act.  The Company is in compliance with any and all applicable
requirements of the federal Health Insurance Portability and Accountability Act
of 1996 (“HIPAA”) that are effective as of the date hereof, and any and all
applicable rules and regulations that are effective as of the date hereof,
except where such noncompliance would not have, individually or in the
aggregate, a Material Adverse Effect.

(o)

Foreign Corrupt Practices.  Neither the Company, nor any of its Subsidiaries,
nor any director, officer, agent, employee or other Person acting on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

(p)

Sarbanes-Oxley Act.  The Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are effective as of the date
hereof, and any and all applicable rules and regulations promulgated by the SEC
thereunder that are effective as of the date hereof, except where such
noncompliance would not have, individually or in the aggregate, a Material
Adverse Effect.

(q)

Transactions With Affiliates.  Except as set forth in the Company's Annual
Report on Form 10-KSB for the year ended December 31, 2004, none of the
officers, directors or employees of the Company is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for ordinary
course services as employees, officers or directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any such officer, director, or employee has a substantial interest or is
an officer, director, trustee or partner.

(r)

Equity Capitalization.  As of the date hereof, the authorized and issued capital
stock of the Company is as set forth on Schedule 3(r).  All of such outstanding
shares have been, or upon issuance will be, validly issued and are fully paid
and nonassessable.  Except as set forth on Schedule 3(r): (i) no shares of the
Company's capital stock are subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company; (ii)
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company or any of its Subsidiaries; (iii) there
are no outstanding debt securities, notes, credit agreements, credit facilities
or other agreements, documents or instruments evidencing Indebtedness (as
defined in Section 3(s)) of the Company or any of its Subsidiaries or by which
the Company or any of its Subsidiaries is or may become bound; (iv) there are no
financing statements securing obligations in any material amounts, either singly
or in the aggregate, filed in connection with the Company; (v) there are no
agreements or arrangements under which the Company or any of its Subsidiaries is
obligated to register the sale of any of their securities under the 1933 Act
(except pursuant to this Agreement); (vi) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) the Company does not have any stock appreciation rights
or "phantom stock" plans or agreements or any similar plan or agreement; and
(ix) the Company and its Subsidiaries have no liabilities or obligations
required to be disclosed in the SEC Documents (as defined herein) but not so
disclosed in the SEC Documents, other than those incurred in the ordinary course
of the Company's or any Subsidiary's respective businesses and which,
individually or in the aggregate, do not or would not have a Material Adverse
Effect.  The Company has furnished or made available to the Buyer upon such
Buyer's request, true, correct and complete copies of the Company's Certificate
of Incorporation, as amended and as in effect on the date hereof (the
"Certificate of Incorporation"), and the Company's Bylaws, as amended and as in
effect on the date hereof (the "Bylaws"), and the terms of all securities
convertible into, or exercisable or exchangeable for, Common Stock and the
material rights of the holders thereof in respect thereto.  

(s)

Indebtedness and Other Contracts.  Except as disclosed in Schedule 3(s), neither
the Company nor any of its Subsidiaries (i) has any outstanding Indebtedness (as
defined below), (ii) is a party to any contract, agreement or instrument, the
violation of which, or default under which, by the other party(ies) to such
contract, agreement or instrument would result in a Material Adverse Effect,
(iii) is in violation of any term of or in default under any contract, agreement
or instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (iv) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company's officers, has or is expected to have a Material Adverse Effect.
 Except for Indebtedness not exceeding $30,000,000 owing from time-to-time to
HBK Investments L.P. (“HBK”) under that certain Credit Facility and related
promissory note dated May 11, 2005, no outstanding Indebtedness is secured.  For
purposes of this Agreement:  (x) "Indebtedness" of any Person means, without
duplication (A) all indebtedness for borrowed money, (B) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services
(other than trade payables entered into in the ordinary course of business), (C)
all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses (A)
through (G) above; (y) "Contingent Obligation" means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto; and
(z) "Person" means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

(t)

Absence of Litigation.  Except as set forth on Schedule 3(t), there is no
action, suit, proceeding, inquiry or, to the Company’s knowledge, investigation
before or by the Principal Market, any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company, the Common Stock or any of
its Subsidiaries or any of the Company's or the Company's Subsidiary's officers
or directors, whether of a civil or criminal nature or otherwise that, either
individually or in the aggregate, can reasonably be expected to result in a
Material Adverse Effect.  

(u)

Insurance.  To its knowledge, the Company and each of its Subsidiaries are
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as management of the Company believes to be
prudent and customary in the businesses in which the Company and its
Subsidiaries are engaged.  Neither the Company nor any Subsidiary has been
refused any insurance coverage sought or applied for in the last two years.
Neither the Company nor any Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that would not have a Material Adverse
Effect.

(v)

Employee Relations.  (i) Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or employs any member of a union.
 The Company and its Subsidiaries believe that their relations with their
employees are good.  No executive officer of the Company (as defined in Rule
501(f) of the 1933 Act) has notified the Company that such officer intends to
leave the Company or otherwise terminate such officer's employment with the
Company.  No executive officer of the Company, to the knowledge of the Company,
is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer does not subject the Company or any of its Subsidiaries to any liability
with respect to any of the foregoing matters.

(ii)

The Company and its Subsidiaries are in compliance with all federal, state,
local and foreign laws and regulations respecting employment and employment
practices, terms and conditions of employment and wages and hours, except where
failure to be in compliance would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

(b)

Title.  The Company and its Subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except for a security interest in substantially all of the Company’s assets held
by HBK and except such as do not materially affect the value of such property
and do not interfere with the use made and proposed to be made of such property
by the Company and any of its Subsidiaries.  Any real property and facilities
held under lease by the Company and any of its Subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries.

(c)

Intellectual Property Rights.  The Company and its Subsidiaries own or possess
adequate rights or licenses to use all trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
other intellectual property rights ("Intellectual Property Rights") necessary to
conduct their respective businesses as now conducted.  None of the Company's
Intellectual Property Rights have expired or terminated, except for rights which
are not necessary to conduct its business as now conducted.  The Company does
not have any knowledge of any infringement by the Company or its Subsidiaries of
Intellectual Property Rights of others.  There is no claim, action or proceeding
being made or brought, or to the knowledge of the Company, being threatened,
against the Company or any of its Subsidiaries regarding its Intellectual
Property Rights.  

(d)

Environmental Laws.  The Company and its Subsidiaries (i) are, to their
knowledge, in compliance with any and all Environmental Laws (as hereinafter
defined), (ii) have received all permits, licenses or other approvals required
of them under applicable Environmental Laws to conduct their respective
businesses and (iii) are, to their knowledge, in compliance with all terms and
conditions of any such permit, license or approval where, in each of the
foregoing clauses (i), (ii) and (iii), the failure to so comply could be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.  The term "Environmental Laws" means all federal, state, local
or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, "Hazardous Materials") into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

(e)

Tax Status.  The Company and each of its Subsidiaries (i) has made or filed all
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject, (ii) has paid all taxes and
other governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and (iii) has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply.  There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.

(f)

Internal Accounting and Disclosure Controls.  The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management's general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management's general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference.  The
Company maintains disclosure controls and procedures (as such term is defined in
Rule 13a-14 under the 1934 Act) that are effective in ensuring that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is recorded, processed, summarized and reported, within the
time periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed in to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is accumulated and communicated to the Company’s management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure.

(g)

Form S-3 Eligibility.  The Company is eligible to register the Common Shares and
the Warrant Shares for resale by the Buyers using Form S-3 promulgated under the
1933 Act.

(h)

Off Balance Sheet Arrangements.  There is no transaction, arrangement, or other
relationship between the Company and an unconsolidated or other off balance
sheet entity that is required to be disclosed by the Company in its Exchange Act
filings and is not so disclosed or that otherwise would be reasonably likely to
have a Material Adverse Effect.

(i)

Manipulation of Price.  The Company has not, and to its knowledge no one acting
on its behalf has, (i) taken, directly or indirectly, any action designed to
cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, other than the Agent's placement
of the Securities, or (iii) paid or agreed to pay to any person any compensation
for soliciting another to purchase any other securities of the Company.

(j)

Transfer Taxes.  On the Closing Date, all stock transfer or other taxes (other
than income or similar taxes) which are required to be paid in connection with
the sale and transfer of the Securities to be sold to each Buyer hereunder will
be, or will have been, fully paid or provided for by the Company, and all laws
imposing such taxes will be or will have been complied with.

(k)

 Investment Company. The Company is not, and is not an affiliate of, and
immediately after receipt of payment for the Shares, will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.

(l)

Disclosure.  The Company confirms that neither it nor any other Person acting on
its behalf has provided any of the Buyers or their respective agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information.  The Company understands and
confirms that each of the Buyers will rely on the foregoing representations in
effecting transactions in securities of the Company.  All disclosure provided to
the Buyers regarding the Company, its business and the transactions contemplated
hereby, including the Schedules to this Agreement, furnished by or on behalf of
the Company are true and correct in all material respects and do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.  No event or circumstance has
occurred or information exists with respect to the Company or any Subsidiary or
either of its or their respective business, properties, operations or financial
conditions, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed (assuming for this purpose that the Company's reports
filed under the Exchange Act of 1934, as amended, are being incorporated into an
effective registration statement filed by the Company under the 1933 Act).  The
Company acknowledges and agrees that no Buyer makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.

1.

COVENANTS.

(a)

Best Efforts.  Each party shall use its best efforts timely to satisfy each of
the covenants and the conditions to be satisfied by it pursuant to this
Agreement.

(b)

Form D and Blue Sky.  The Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to each
Buyer promptly after such filing.  The Company, on or before the Closing Date,
shall take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for or to qualify the Securities for sale to the
Buyers at the Closing pursuant to this Agreement under applicable securities or
"Blue Sky" laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
to the Buyers on or prior to the Closing Date.  The Company shall make all
filings and reports relating to the offer and sale of the Securities required
under applicable securities or "Blue Sky" laws of the states of the United
States following the Closing Date.

(c)

Reporting Status.  Until the date on which the Buyers shall have sold all the
Common Shares and Warrant Shares and none of the Warrants are outstanding (the
"Reporting Period"), the Company shall timely file all reports required to be
filed with the SEC pursuant to the 1934 Act, and the Company shall not terminate
its status as an issuer required to file reports under the 1934 Act even if the
1934 Act or the rules and regulations thereunder would otherwise permit such
termination; provided, this shall not preclude the Company from engaging in any
reorganization, business combination or similar transaction, the result of which
would cause the Company not to be a reporting issuer.

(d)

Use of Proceeds.  The Company will use substantially all of the proceeds from
the sale of the Securities for acquisitions and general corporate purposes,
including  administration expenses.

(e)

Financial Information.  The Company agrees to send the following to each Buyer
during the Reporting Period (i) unless the following are filed with the SEC
through EDGAR and are available to the public through the EDGAR system, within
one (1) Business Day after the filing thereof with the SEC, a copy of its Annual
Reports on Form 10-K, its Quarterly Reports on Form 10-Q, any Current Reports on
Form 8-K and any registration statements (other than on Form S-8) or amendments
filed pursuant to the 1933 Act and (ii) copies of any notices and other
information made available or given to the stockholders of the Company
generally, contemporaneously with the making available or giving thereof to the
stockholders.  As used herein, "Business Day" means any day other than Saturday,
Sunday or other day on which commercial banks in The City of New York are
authorized or required by law to remain closed.

(f)

Listing.  The Company shall promptly secure the listing of all of the
Registrable Securities upon each national securities exchange and automated
quotation system, if any, upon which shares of Common Stock are then listed
(subject to official notice of issuance) and shall use its best efforts to
maintain, so long as any other shares of Common Stock shall be so listed, such
listing of all Registrable Securities from time to time issuable under the terms
of the Transaction Documents.  The Company shall maintain the Common Stock's
authorization for listing on the Principal Market or another Eligible Market (as
hereinafter defined).  Neither the Company nor any of its Subsidiaries shall
take any action which would be reasonably expected to result in the delisting or
suspension of the Common Stock on the Principal Market. The Company shall pay
all fees and expenses in connection with satisfying its obligations under this
Section 4(f).

(g)

Fees.  Subject to Section 8 below, at the Closing, the Company shall pay to
Capital Ventures International $25,000 (reduced by the amount of any deposit
heretofore paid) to cover the costs, fees and expenses incurred in connection
with the preparation, execution and performance of this Agreement and the
transactions contemplated hereunder, which amount shall be withheld by such
Buyer from its Purchase Price at the Closing.  The Company shall be responsible
for the payment of any placement agent's fees, financial advisory fees, or
broker's commissions (other than for Persons engaged by any Buyer) relating to
or arising out of the transactions contemplated hereby, including, without
limitation, any fees or commissions payable to the Agent.  The Company shall
pay, and hold each Buyer harmless against, any liability, loss or expense
(including, without limitation, reasonable attorney's fees and out-of-pocket
expenses) arising in connection with any claim relating to any such payment.
 Except as otherwise set forth in the Transaction Documents, each party to this
Agreement shall bear its own expenses in connection with the sale of the
Securities to the Buyers.

(h)

Pledge of Securities.  The Company acknowledges and agrees that the Securities
may be pledged by a Buyer in connection with a bona fide margin agreement or
other loan or financing arrangement that is secured by the Securities.  The
pledge of Securities shall not be deemed to be a transfer, sale or assignment of
the Securities hereunder, and no Buyer effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document, including, without limitation, Section 2(f) of this Agreement;
provided that a Buyer and its pledgee shall be required to comply with the
provisions of Section 2(f) of this Agreement in order to effect a sale, transfer
or assignment of Securities to such pledgee.  The Company hereby agrees to
execute and deliver such documentation as a pledgee of the Securities may
reasonably request in connection with a pledge of the Securities to such pledgee
by a Buyer.

(i)

Disclosure of Transactions and Other Material Information.  The Company shall,
on or before 8:30 a.m., New York City Time, on the first Business Day after the
date of this Agreement, issue a press release (the "Press Release") reasonably
acceptable to the Buyers disclosing all material terms of the transactions
contemplated hereby.  On or before 8:30 a.m., New York City Time, on the fourth
Business Day following the Closing Date, the Company shall file a Current Report
on Form 8-K describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act, and attaching the
material Transaction Documents (including, without limitation, this Agreement
(and all schedules to this Agreement) as exhibits to such filing (including all
attachments, the "8-K Filing").  From and after the issuance of the Press
Release, no Buyer shall be in possession of any material, nonpublic information
received from the Company, any of its Subsidiaries or any of its respective
officers, directors, employees or agents, that is not disclosed in the Press
Release.  The Company shall not, and shall cause each of its Subsidiaries and
each of their respective officers, directors, employees and agents, not to,
provide any Buyer with any material, nonpublic information regarding the Company
or any of its Subsidiaries from and after the filing of the Press Release
without the express written consent of such Buyer.  In the event of a breach of
the foregoing covenant by the Company, any Subsidiary, or its each of respective
officers, directors, employees and agents, in addition to any other remedy
provided herein or in the Transaction Documents, a Buyer shall have the right to
make a public disclosure, in the form of a press release, public advertisement
or otherwise, of such material, nonpublic information without the prior approval
by the Company, its Subsidiaries, or any of its or their respective officers,
directors, employees or agents.  Subject to the foregoing, neither the Company
nor any Buyer shall issue any press releases or any other public statements with
respect to the transactions contemplated hereby; provided, however, that the
Company shall be entitled, without the prior approval of any Buyer, to make any
press release or other public disclosure with respect to such transactions (i)
in substantial conformity with the 8-K Filing and contemporaneously therewith
and (ii) as is required by applicable law and regulations, including the
applicable rules and regulations of the Principal Market (provided that in the
case of clause (i) each Buyer shall be consulted by the Company in connection
with any such press release or other public disclosure prior to its release).

(j)

Additional Registration Statements.  Until the date that is sixty (60) days
following the Effective Date, the Company will not file a registration statement
under the 1933 Act relating to securities that are not the Securities, other
than securities on Form S-4 or Form S-8.

(k)

Corporate Existence.  So long as any Buyer beneficially owns any Warrants, the
Company shall maintain its corporate existence and shall not sell all or
substantially all of the Company's assets, except in the event of a merger or
consolidation or sale of all or substantially all of the Company's assets, where
the surviving or successor entity in such transaction assumes the Company's
obligations hereunder and under the agreements and instruments entered into in
connection herewith.

(l)

Reservation of Shares.  The Company shall take all action necessary to at all
times have authorized, and reserved for the purpose of issuance, from and after
the Closing Date, the number of shares of Common Stock issuable upon exercise of
the Warrants being issued at the Closing in conformity with Section 3(c).

(m)

Variable Rate Transactions.  From the date hereof until the second anniversary
of the date hereof, the Company shall be prohibited, except in connection with
financing or equity arrangements entered into directly with sellers (and not
third party financing sources) in connection with an acquisition, in the
ordinary course of business and consistent with past practices, from effecting
or entering into an agreement to effect any “Variable Rate Transaction”.  The
term “Variable Rate Transaction” shall mean a transaction in which the Company
issues or sells (i) any debt or equity securities that are convertible into,
exchangeable or exercisable for, or include the right to receive additional
shares of Common Stock either (A) at a conversion, exercise or exchange rate or
other price that is based upon and/or varies with the trading prices of or
quotations for the shares of Common Stock at any time after the initial issuance
of such debt or equity securities, or (B) with a conversion, exercise or
exchange price that is subject to being reset at some future date after the
initial issuance of such debt or equity security or upon the occurrence of
specified or contingent events directly or indirectly related to the business of
the Company or the market for the Common Stock or (ii) enters into any
agreement, including, but not limited to, an equity line of credit, whereby the
Company may sell securities at a future determined price.  Any Purchaser shall
be entitled to obtain injunctive relief against the Company to preclude any such
issuance, which remedy shall be in addition to any right to collect damages.

2.

TRANSFER RESTRICTIONS; REMOVAL OF LEGEND.

(a)

Transfer Restrictions.  The legend set forth in Section 2(g) shall be removed
and the Company shall issue a certificate without such legend or any other
legend to the holder of the applicable Securities upon which it is stamped, if
(i) such Securities are registered for resale under the 1933 Act, (ii) in
connection with a sale, assignment or other transfer, such holder provides the
Company with an opinion of counsel, in a generally acceptable form, to the
effect that such sale, assignment or transfer of such Securities may be made
without registration under the applicable requirements of the 1933 Act, or (iii)
such holder provides the Company with reasonable assurance that such Securities
can be sold, assigned or transferred pursuant to Rule 144.  The Company shall
cause its counsel to issue a legal opinion to the Company’s transfer agent
promptly after the Effective Date if required by the Company’s transfer agent to
effect the removal of the legend hereunder.  If all or any portion of the
Warrant is exercised at a time when there is an effective registration statement
to cover the resale of the Warrant Shares, such Warrant Shares shall be issued
free of the legend set forth in Section 2(g). Following the Effective Date or at
such earlier time as a legend is no longer required for certain Securities, the
Company will no later than three Business Days following the delivery by a Buyer
to the Company or the Company’s transfer agent of a legended certificate
representing such Securities, deliver or cause to be delivered to such Buyer a
certificate representing such Securities that is free from all restrictive and
other legends.  Following the Effective Date and upon the delivery to any Buyer
of any certificate representing Securities that is free from all restrictive and
other legends, such Buyer agrees that any sale of such Securities shall be made
pursuant to the Registration Statement and in accordance with the plan of
distribution described therein or pursuant to an available exemption from the
registration requirements of the 1933 Act.  The Company may not make any
notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in Section 2(g).
 Certificates for Securities subject to legend removal hereunder shall be
transmitted by the transfer agent of the Company to the Purchasers by crediting
the account of the Buyer’s prime broker with the Depository Trust Company
System. The Company shall bear all costs and expenses of the Transfer Agent in
connection with the delivery of the certificates, whether by electronic transfer
or otherwise, and the removal of any restrictive legends required hereby.

(b)

Breach.  The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to a Buyer.  Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 5 will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Section 5, that a Buyer shall be
entitled, in addition to all other available remedies, to an order and/or
injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required.

(c)

Transfer Agent Instructions.  The Company shall issue irrevocable instructions
to its transfer agent, and any subsequent transfer agent, to issue certificates
or credit shares to the applicable balance accounts at The Depository Trust
Company ("DTC"), registered in the name of each Buyer or its respective
nominee(s), for the Warrant Shares in such amounts as specified from time to
time by each Buyer to the Company upon exercise of the Warrants in the form of
Exhibit C attached hereto (the " Transfer Agent Instructions").  The Company
represents and warrants that no instruction other than the Transfer Agent
Instructions referred to in this Section 5, and stop transfer instructions to
give effect to Section 2(f) hereof, will be given by the Company to its transfer
agent with respect to the Securities, except as otherwise required by law, and
that the Securities shall otherwise be freely transferable on the books and
records of the Company as and to the extent provided in this Agreement and the
other Transaction Documents.

(d)

Additional Relief.  If the Company shall fail for any reason or for no reason,
other than solely as a result of the actions or inactions of any Buyer, to issue
to such holder unlegended certificates within five (5) Business Days of receipt
of documents necessary for the removal of legend set forth above (the "Deadline
Date"), then, in addition to all other remedies available to the holder, if on
or after the Trading Day (as defined below) immediately following such five
Business Day period, the holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
holder of shares of Common Stock that the holder anticipated receiving from the
Company (a "Buy-In"), then the Company shall, within five Business Days after
the holder's request and in the holder's discretion, either (i) pay cash to the
holder in an amount equal to the holder's total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
"Buy-In Price"), at which point the Company's obligation to deliver such
certificate (and to issue such shares of Common Stock) shall terminate, or (ii)
promptly honor its obligation to deliver to the holder a certificate or
certificates representing such shares of Common Stock and pay cash to the holder
in an amount equal to the excess (if any) of the Buy-In Price over the product
of (A) such number of shares of Common Stock, times (B) the Closing Bid Price on
the Deadline Date.  "Closing Bid Price" means, for any security as of any date,
the last closing price for such security on the Principal Market), as reported
by Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price then the last bid price of
such security prior to 4:00:00 p.m., New York Time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing price of such security on the
principal securities exchange or trading market where such security is listed or
traded as reported by Bloomberg, or if the foregoing do not apply, the last
closing price of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price is reported for such security by Bloomberg, the average of the bid prices
of any market makers for such security as reported in the "pink sheets" by Pink
Sheets LLC (formerly the National Quotation Bureau, Inc.).  If the Closing Bid
Price cannot be calculated for a security on a particular date on any of the
foregoing bases, the Closing Bid Price of such security on such date shall be
the fair market value as mutually determined by the Company and the holder.  All
such determinations to be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during the applicable
calculation period.   

3.

REGISTRATION RIGHTS

(a)

Defined Terms.  As used in this Section 6, the following terms shall have the
following meanings:

(i)

"Business Day" means any day other than Saturday, Sunday or any other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

(ii)

"Effective Date" means the date that the Registration Statement is first
declared effective by the SEC.

(iii)

"register," "registered," and "registration" refer to a registration effected by
preparing and filing one or more Registration Statements (as defined below) in
compliance with the 1933 Act and pursuant to Rule 415, and the declaration or
ordering of effectiveness of such Registration Statement(s) by the SEC.

(iv)

"Registrable Securities" means (i) the Common Shares, (ii) the Warrant Shares
issued or issuable upon exercise of the Warrant and (iii) any shares of capital
stock issued or issuable with respect to the Common Shares or the Warrant Shares
as a result of any stock split, stock dividend, recapitalization, exchange or
similar event or otherwise, without regard to any limitations on exercise of the
Warrant.

(v)

"Registration Statement" means a registration statement or registration
statements of the Company filed under the 1933 Act covering the Registrable
Securities.

(vi)

"Rule 415" means Rule 415 under the 1933 Act or any successor rule providing for
offering securities on a continuous or delayed basis.

(vii)

"SEC" means the United States Securities and Exchange Commission.

(viii)

“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on its Primary Market, (b) if the Common Stock is not then listed or
quoted and traded on any Eligible Market, then a day on which trading occurs on
the NASDAQ National Market (or any successor thereto), or (c) if trading ceases
to occur on the NASDAQ National Market (or any successor thereto), any Business
Day.

(b)

Shelf Registration.

(i)

As promptly as possible, and in any event on or prior to the thirtieth (30th)
day following the Closing Date (the “Filing Date”), the Company shall prepare
and file with the SEC a “Shelf” Registration Statement covering the resale of
all Registrable Securities for an offering to be made on a continuous basis
pursuant to Rule 415.  The Registration Statement shall be on Form S-3 (except
if the Company is not then eligible to register for resale the Registrable
Securities on Form S-3, in which case such registration shall be on another
appropriate form in accordance with the Securities Act and the Exchange Act and
as consented to by the Buyers) and shall contain (except if otherwise directed
by the Buyers or the SEC) the "Plan of Distribution" attached hereto as
Exhibit D.

(ii)

The Company shall use its reasonable best efforts to cause the Registration
Statement to be declared effective by the SEC as promptly as possible after the
filing thereof, but in any event prior to (A) the 90th calendar day following
the Closing Date, (B) the 120th calendar day following the Closing Date in the
case of any review by the SEC or (C) the 5th calendar following oral or written
notification from the SEC that there will be no review (the “Required
Effectiveness Date”), and shall use its reasonable best efforts to keep the
Registration Statement continuously effective under the Securities Act until the
earlier of the date that all Registrable Securities covered by such Registration
Statement have been sold or can be sold publicly under Rule 144(k) (the
"Effectiveness Period").

(iii)

The Company shall notify the Buyers in writing promptly (and in any event within
two business days) after receiving notification from the SEC that the
Registration Statement has been declared effective.

(iv)

Should an Event (as defined below) occur, then upon the occurrence of such
Event, and on every monthly anniversary thereof until the applicable Event is
cured, as partial relief for the damages suffered therefrom by the Buyers (which
remedy shall not be exclusive of any other remedies available under this
Agreement, at law or in equity), the Company shall pay to each Buyer an amount
in cash, as liquidated damages and not as a penalty, equal to 1.0% (the
“Percentage”) of the aggregate Purchase Price paid or payable by such Buyer for
the Securities; provided that if the Event shall continue for three (3) months,
beginning with the fourth month, the Percentage shall be increased to 2%.  The
payments to which a Buyer shall be entitled pursuant to this Section 6(b)(iv)
are referred to herein as "Event Payments".  In the event the Company fails to
make Event Payments in a timely manner, such Event Payments shall bear interest
at the rate of 1.0% per month until paid in full.  For such purposes, each of
the following shall constitute an “Event”:

(1)

the Registration Statement is not filed on or prior to the Filing Date or is not
declared effective on or prior to the Required Effectiveness Date, except as a
result of any action or inaction of Buyers;

(2)

except (A) as provided for in Section 6(b)(v), (B) if the Company is involved in
a "Rule 13e-3 transaction" as defined in Rule 13e-3 under the Exchange Act, or
(C) a merger or consolidation of the Company or a sale of more than one-half of
the assets of the Company in one or a series of related transactions, unless
following such transaction or series of transactions, the holders of the
Company's securities prior to the first such transaction continue to hold at
least 50% of the voting rights and equity interests of the surviving entity or
acquirer (clauses (B) and (C), collectively, the "Excluded Events"), after the
Effective Date, a Buyer is not permitted to sell Registrable Securities under
the Registration Statement (or a subsequent Registration Statement filed in
replacement thereof) for any reason (other than the fault of such Buyer) for
five or more Trading Days (whether or not consecutive);

(3)

except as a result of the Excluded Events, the Common Stock is not listed or
quoted, or is suspended from trading, on an Eligible Market for a period of
three Trading Days (which need not be consecutive Trading Days) during the
Effectiveness Period;

(4)

the Company fails for any reason to deliver a certificate evidencing any
Securities to a Buyer within three Trading Days after delivery of such
certificate is required pursuant to any Transaction Document or the exercise
rights of the Buyers pursuant to the Warrants are otherwise suspended for any
reason; or

(5)

the Company fails to have available a sufficient number of authorized but
unissued and otherwise unreserved shares of Common Stock available to issue
Warrant Shares upon any exercise of the Warrants or, except as a result of the
Excluded Events, during the Effectiveness Period, any Common Shares or Warrant
Shares are not listed on the New York Stock Exchange, the American Stock
Exchange, The NASDAQ National Market or The NASDAQ SmallCap Market (an “Eligible
Market”).

(v)

Notwithstanding anything in this Agreement to the contrary, after 30 consecutive
Trading Days of continuous effectiveness of the Registration Statement filed and
declared effective pursuant to this Agreement, the Company may, by written
notice to the Buyers, suspend sales under a Registration Statement after the
Effective Date thereof and/or require that the Buyers immediately cease the sale
of shares of Common Stock pursuant thereto and/or defer the filing of any
subsequent Registration Statement if the Company is engaged in a material
merger, acquisition or sale and the Board of Directors determines in good faith,
by appropriate resolutions, that, as a result of such activity, (A) it would be
materially detrimental to the Company (other than as relating solely to the
price of the Common Stock) to maintain a Registration Statement at such time and
(B) it is in the best interests of the Company to defer proceeding with such
registration at such time.  Upon receipt of such notice, each Buyer shall
immediately discontinue any sales of Registrable Securities pursuant to such
registration until such Buyer has received copies of a supplemented or amended
Prospectus or until such Buyer is advised in writing by the Company that the
then-current Prospectus may be used and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in such Prospectus.  In no event, however, shall this right be exercised to
suspend sales beyond the period during which (in the good faith determination of
the Company's Board of Directors) the failure to require such suspension would
be materially detrimental to the Company.  The Company's rights under this
Section 6(b)(v) may be exercised for a period of no more than 20 consecutive
Trading Days at a time or 30 Trading Days in any twelve-month period, without
such suspension being considered as part of an Event Payment determination.
 Immediately after the end of any suspension period under this Section 6(b)(v),
the Company shall take all necessary actions (including filing any required
supplemental prospectus) to restore the effectiveness of the applicable
Registration Statement and the ability of the Buyers to publicly resell their
Registrable Securities pursuant to such effective Registration Statement.

(c)

Registration Procedures.  In connection with the Company’s registration
obligations hereunder, the Company shall:

(i)

Not less than three Trading Days prior to the filing of a Registration Statement
or any related Prospectus or any amendment or supplement thereto (including any
document that would be incorporated or deemed to be incorporated therein by
reference), furnish to the Buyers copies of all such documents proposed to be
filed, which documents (other than those incorporated or deemed to be
incorporated by reference) will be subject to the review of such Buyers.  The
Company shall reflect in each such document when so filed with the SEC such
comments as the Buyers may reasonably and promptly propose.

(ii)

(A)

Subject to Section 6(b)(v), prepare and file with the SEC such amendments,
including post-effective amendments, to each Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective, as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the SEC such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424;
(iii) respond as promptly as reasonably possible, and in any event within 12
Trading Days (except to the extent that the Company reasonably requires
additional time to respond to accounting comments), to any comments received
from the SEC with respect to the Registration Statement or any amendment thereto
and as promptly as reasonably possible provide to Buyers, upon request, true and
complete copies of all correspondence from and to the SEC relating to the
Registration Statement; and (iv) comply in all material respects with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by the Registration Statement
during the applicable period in accordance with the intended methods of
disposition by the Buyers thereof set forth in the Registration Statement as so
amended or in such Prospectus as so supplemented.

(B)

Notify the Buyers as promptly as reasonably possible of any of the following
events: (i) the SEC notifies the Company whether there will be a "review" of any
Registration Statement; (ii) the SEC comments in writing on any Registration
Statement; (iii) any Registration Statement or any post-effective amendment is
declared effective; (iv) the SEC or any other Federal or state governmental
authority requests any amendment or supplement to any Registration Statement or
Prospectus or requests additional information related thereto; (v) the SEC
issues any stop order suspending the effectiveness of any Registration Statement
or initiates any action, claim, suit, investigation or proceeding (including,
without limitation, an investigation or partial proceeding, such as a
deposition), whether commenced or threatened in writing (a “Proceeding”) for
that purpose; (vi) the Company receives notice of any suspension of the
qualification or exemption from qualification of any Registrable Securities for
sale in any jurisdiction, or the initiation or threat of any Proceeding for such
purpose; or (vii) the financial statements included in any Registration
Statement become ineligible for inclusion therein or any statement made in any
Registration Statement or Prospectus or any document incorporated or deemed to
be incorporated therein by reference is untrue in any material respect or any
revision to a Registration Statement, Prospectus or other document is required
so that it will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

(C)

Use its reasonable best efforts to avoid the issuance of or, if issued, obtain
the withdrawal of (i) any order suspending the effectiveness of any Registration
Statement, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, as soon as possible.

(D)

If requested by a Buyer, provide such Buyer, without charge, at least one
conformed copy of each Registration Statement and each amendment thereto,
including financial statements and schedules, and all exhibits to the extent
requested by such Person (including those previously furnished or incorporated
by reference) promptly after the filing of such documents with the SEC.

(E)

Promptly deliver to each Buyer, without charge, as many copies of the Prospectus
or Prospectuses (including each form of prospectus) and each amendment or
supplement thereto as such Persons may reasonably request. The Company hereby
consents to the use of such Prospectus and each amendment or supplement thereto
by each of the selling Buyers in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any amendment or
supplement thereto to the extent permitted by federal and state securities laws
and regulations.

(F)

 (i) In the time and manner required by each Principal Market, prepare and file
with such Principal Market an additional shares listing application covering all
of the Registrable Securities; (ii) take all steps necessary to cause such
Registrable Securities to be approved for listing on each Principal Market as
soon as possible thereafter; (iii) provide to Buyers, upon request, evidence of
such listing; and (iv) except as a result of the Excluded Events, during the
Effectiveness Period, maintain the listing of such Registrable Securities on
each such Principal Market or another Eligible Market.

(G)

Prior to any public offering of Registrable Securities, use its reasonable best
efforts to register or qualify or cooperate with the selling in connection with
the registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions within the United States as
any Buyer requests in writing, to keep each such registration or qualification
(or exemption therefrom) effective for so long as required, but not to exceed
the duration of the Effectiveness Period, and to do any and all other acts or
things reasonably necessary or advisable to enable the disposition in such
jurisdictions of the Registrable Securities covered by a Registration Statement;
provided, however, that the Company shall not be obligated to file any general
consent to service of process or to qualify as a foreign corporation or as a
dealer in securities in any jurisdiction in which it is not so qualified or to
subject itself to taxation in respect of doing business in any jurisdiction in
which it is not otherwise so subject.

(H)

Cooperate with the Buyers to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be delivered to a transferee
pursuant to a Registration Statement, which certificates shall be free, to the
extent permitted by this Agreement and under law, of all restrictive legends,
and to enable such Registrable Securities to be in such denominations and
registered in such names as any such Buyers may reasonably request.

(I)

Upon the occurrence of any event described in Section 6(c)(ii)(B)(iv), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

(J)

 Cooperate with any reasonable due diligence investigation undertaken by the
Buyers in connection with the sale of Registrable Securities, including, without
limitation, by making available documents and information; provided that the
Company will not deliver or make available to any Buyer material, nonpublic
information unless such Buyer specifically requests in advance to receive
material, nonpublic information in writing.

(K)

Comply with all rules and regulations of the SEC applicable to the registration
of the Securities.  

(a)

Registration Expenses.  The Company shall pay all fees and expenses incident to
the performance of or compliance with Section 6 of this Agreement by the
Company, including without limitation (i) all registration and filing fees and
expenses, including without limitation those related to filings with the SEC,
any Principal Market and in connection with applicable state securities or Blue
Sky laws, (ii) printing expenses (including without limitation expenses of
printing certificates for Registrable Securities), (iii) messenger, telephone
and delivery expenses, (iv) fees and disbursements of counsel for the Company,
(v) fees and expenses of all other Persons retained by the Company in connection
with the consummation of the transactions contemplated by this Agreement, and
(vi) all listing fees to be paid by the Company to the Principal Market.

(b)

Indemnification

(i)

Indemnification by the Company.  The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Buyer, the
officers, directors, partners, members, agents and employees of each of them,
each Person who controls any such Buyer (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) and the officers, directors,
partners, members, agents and employees of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, costs of
preparation and attorneys’ fees) and expenses (collectively, “Losses”), as
incurred, arising out of or relating to (A) any misrepresentation or breach of
any representation or warranty made by the Company in the Transaction Documents
or any other certificate, instrument or document contemplated hereby or thereby,
(B) any breach of any material covenant, agreement or obligation of the Company
contained in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, or (C) any untrue or alleged untrue
statement of a material fact contained in the Registration Statement, any
Prospectus or any form of Company prospectus or in any amendment or supplement
thereto or in any Company preliminary prospectus, or arising out of or relating
to any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (x) such untrue statements, alleged untrue
statements, omissions or alleged omissions are based solely upon information
regarding such Buyer furnished in writing to the Company by such Buyer for use
therein, or to the extent that such information relates to such Buyer or such
Buyer's proposed method of distribution of Registrable Securities, or (y) the
use by such Buyer of an outdated or defective Prospectus after the Company has
notified such Buyer in writing that the Prospectus is outdated or defective and
prior to the receipt by such Buyer of the Advice contemplated in Section 6(f).
 The Company shall notify the Buyers promptly of the institution, threat or
assertion of any Proceeding of which the Company is aware in connection with the
transactions contemplated by this Agreement.

(ii)

Indemnification by Buyers.  Each Buyer shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses
incurred, arising out of or relating to (A) any misrepresentation or breach of
any representation or warranty made by Buyer in the Transaction Documents or any
other certificate, instrument or document contemplated hereby or thereby, (B)
any breach of any material covenant, agreement or obligation of Buyer contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, or (C) any untrue or alleged untrue statement of
a material fact contained in the Registration Statement, any Prospectus or any
form of Company prospectus or in any amendment or supplement thereto or in any
Company preliminary prospectus, or arising out of or relating to any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein (in the case of any Prospectus or form of
prospectus or supplement thereto, in the light of the circumstances under which
they were made) not misleading, to the extent, that (x) such untrue statements,
alleged untrue statements, omissions or alleged omissions are based solely upon
information regarding such Buyer furnished in writing to the Company by such
Buyer for use therein, or to the extent that such information relates to such
Buyer or such Buyer's proposed method of distribution of Registrable Securities,
or (y) the use by such Buyer of an outdated or defective Prospectus after the
Company has notified such Buyer in writing that the Prospectus is outdated or
defective and prior to the receipt by such Buyer of the Advice contemplated in
Section 6(f).  In no event shall the liability of any selling Buyer hereunder be
greater in amount than the dollar amount of the net proceeds received by such
Buyer upon the sale of the Registrable Securities giving rise to such
indemnification obligation.

(iii)

Conduct of Indemnification Proceedings.  If any Proceeding shall be brought or
asserted against any Person entitled to indemnity hereunder (an "Indemnified
Party"), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the "Indemnifying Party") in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding; or (iii) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel in writing  that a conflict of interest exists if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Indemnifying Party).  It
being understood, however, that the Indemnifying Party shall not, in connection
with any one such Proceeding be liable for the fees and expenses of more than
one separate firm of attorneys at any time for all Indemnified Parties, which
firm shall be appointed by a majority of the Indemnified Parties; provided,
however, that in the case a single firm of attorneys would be inappropriate due
to actual or potential differing interests of conflicts between such Indemnified
Parties and any other party represented by such counsel in such Proceeding or
otherwise, then the Indemnifying Party shall be liable for the fees and expenses
of one additional firm of attorneys with respect to such Indemnified Parties.
 The Indemnifying Party shall not be liable for any settlement of any such
Proceeding effected without its written consent, which consent shall not be
unreasonably withheld.  No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.




All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).




(iv)

Contribution.  If a claim for indemnification under Section 6(e)(i) or  (ii) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations.  The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission.  The amount paid or payable by a party as a
result of any Losses shall be deemed to include, subject to the limitations set
forth in Section 6(e)(iii), any reasonable attorneys’ or other reasonable fees
or expenses incurred by such party in connection with any Proceeding to the
extent such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section  was available to such party in
accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(e)(iv) were determined by pro rata allocation or by
any other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
 Notwithstanding the provisions of this Section 6(e)(iv) no Buyer shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Buyer from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Buyer has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section  11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation. The indemnity and contribution
agreements contained in this Section  are in addition to any liability that the
Indemnifying Parties may have to the Indemnified Parties.

(c)

Dispositions.  Each Buyer agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it in connection
with sales of Registrable Securities pursuant to the Registration Statement.
 Each Buyer further agrees that, upon receipt of a notice from the Company of
the occurrence of any event of the kind described in Sections 6(c)(ii)(B)(v),
(vi) or (vii), such Buyer will discontinue disposition of such Registrable
Securities under the Registration Statement until such Buyer's receipt of the
copies of the supplemented Prospectus and/or amended Registration Statement
contemplated by Section 6(c)(ii)(I), or until it is advised in writing (the
"Advice") by the Company that the use of the applicable Prospectus may be
resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement.  The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.

(d)

No Piggyback on Registrations.  Neither the Company nor any of its security
holders (other than the Buyers in such capacity pursuant hereto) may include
securities of the Company in the Registration Statement other than (i) the
Registrable Securities, (ii) those shares of Common Stock issued in connection
with acquisitions consummated prior to the date hereof and listed on Schedule
6(g) hereto, and (iii) up to 4 million shares of Common Stock issued in
connection with certain targeted acquisitions to the extent such acquisitions
close prior to the filing of the Registration Statement as set forth on Schedule
6(g).

(e)

 Piggy-Back Registrations.  If at any time during the Effectiveness Period there
is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the SEC a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans, then the Company shall send to each Buyer written notice of such
determination and if, within ten days after receipt of such notice, any such
Buyer shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such Buyer
requests to be registered.

1.

SEC COMMENT LETTER.  The Buyers hereby acknowledge that they have reviewed the
disclosure regarding the Company’s receipt of a Comment Letter from the United
States Securities and Exchange Commission (the “Comment Letter”) as set forth in
the Company’s Quarterly Report on Form 10-Q for the quarter ended September 30,
2005 (the “Report”).  The Buyers acknowledge that the Company remains in
communication with the SEC in an effort to resolve the matters set forth in the
Comment Letter, and that the Company is unable at this time to determine what
impact, if any, the matters set forth in the Comment Letter may have on the
Company’s financial condition, and/or financial statements and that the Company
has made no additional representations or warranties to the Buyers with regard
to the Comment Letter.  The Buyers hereby agree that in the event that a
restatement of the Company’s financial statements occurs as a result of the
resolution of the Comment Letter, such restatement shall not in and of itself
constitute a breach of a representation or warranty by the Company under this
Agreement.  

2.

TERMINATION.  In the event that the Closing shall not have occurred with respect
to a Buyer on or before five (5) days from the date hereof due to the Company's
or such Buyer's failure to satisfy the conditions set forth in Section 1(d)
above (and the nonbreaching party's failure to waive such unsatisfied
condition(s)), the nonbreaching party shall have the option to terminate this
Agreement with respect to such breaching party at the close of business on such
date without liability of any party to any other party.

3.

MISCELLANEOUS.

(a)

Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(b)

Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

(c)

Headings.  The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.

(d)

Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(e)

Entire Agreement; Amendments.  No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and each of the Buyers or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought.  No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.  The Company has not, directly
or indirectly, made any agreements with any Buyers relating to the terms or
conditions of the transactions contemplated by the Transaction Documents except
as set forth in the Transaction Documents.

(f)

Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same.  The addresses and facsimile numbers for such communications shall be:

If to the Company:

PainCare Holdings, Inc.

1030 N. Orange Avenue, Suite 105

Orlando, Florida

Telephone: 407-367-0944
Facsimile: 407-367-0950
Attention: Mark Szporka




With a copy to:

Adorno & Yoss LLP

350 East Las Olas Boulevard, Suite 1700

Fort Lauderdale, Florida 33301

Telephone: 954-763-1200

Facsimile: 954-766-7800

Attention:  Joel D. Mayersohn




If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer's representatives as set forth on the Schedule
of Buyers,

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
 Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

(g)

 Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns.  The Buyer
may, with prior written notice to the Company, assign its registration rights
under Sections 6(a), (b), (c), (d), (f), (g), and (h)_of this Agreement to
transferees of the Common Shares, the Warrants, and the Warrant Shares, but may
not assign any other rights under this Agreement or obligations hereunder
without the prior written consent of the Company, which consent shall not be
unreasonably withheld.

(h)

No Third Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.

(i)

Survival.  Unless this Agreement is terminated under Section 8, the
representations, warranties and covenants of the Company and the Buyers
contained herein shall survive the Closing for a period of two (2) years.  Each
Buyer shall be responsible only for its own representations, warranties,
agreements and covenants hereunder.

(j)

Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k)

No Strict Construction.  The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(l)

Remedies.  Each Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law.  Any
Person having any rights under any provision of this Agreement shall be entitled
to enforce such rights specifically (without posting a bond or other security),
to recover damages by reason of any breach of any provision of this Agreement
and to exercise all other rights granted by law.  Furthermore, the Company
recognizes that in the event that it fails to perform, observe, or discharge any
or all of its obligations under the Transaction Documents, any remedy at law may
prove to be inadequate relief to the Buyers.  The Company therefore agrees that
the Buyers shall be entitled to seek temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages and without
posting a bond or other security.

(m)

Rescission and Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights

(n)

Payment Set Aside.  To the extent that the Company makes a payment or payments
to the Buyers hereunder or pursuant to any of the other Transaction Documents or
the Buyers enforce or exercise their rights hereunder or thereunder, and such
payment or payments or the proceeds of such enforcement or exercise or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, recovered from, disgorged by or are required to be refunded, repaid
or otherwise restored to the Company, a trustee, receiver or any other Person
under any law (including, without limitation, any bankruptcy law, state or
federal law, common law or equitable cause of action), then to the extent of any
such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

(o)

Replacement of Securities.  If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  

(p)

Liquidated Damages.  The Company’s obligations to pay any partial liquidated
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

(q)

Independent Nature of Buyers' Obligations and Rights.  The obligations of each
Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document.  Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Buyers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents and the Company
acknowledges that the Buyers are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by the Transaction
Documents.  Each Buyer confirms that it has independently participated in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors.  Each Buyer shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Buyer to be joined as an additional party in any
proceeding for such purpose.

[Signature Page Follows]




{203840.0002/N0583265_2}

1

   







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Buyer and the Company have caused its respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.




COMPANY:

PAINCARE HOLDINGS, INC.

By:

/s/ Randy Lubinsky


Name: Randy Lubinsky

Title:  CEO

 







{203840.0002/N0583265_2}

1

   







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.




BUYER:




By:




Name:



Title:   

 




{203840.0002/N0583265_2}

2

   







--------------------------------------------------------------------------------



SCHEDULE OF BUYERS







Purchase

Entity

Shares

   Price



Amount



Warrants




Shepherd Investments International, Ltd.

750,000

$3.10

$2,325,000.00

306,325

By: Stark Offshore Management, LLC




Capital Ventures International

322,581

$3.10

$1,000,001.10

131,753

By: Heights Capital Management, Inc.




Crown Investment Partners, LP

160,000

$3.10

$   496,000.00

65,350

The Crown Advisors #3

33,000

$3.10

$   102,300.00

13,478

The Crown Advisors #5

33,000

$3.10

$   102,300.00

13,478




Midsummer Investment, Ltd.

806,452

$3.10

$2,500,001.20

329,381




Lagunitas Partners, LP

700,000

$3.10

$2,170,000.00

285,903




Gruber & McBaine International

260,000

$3.10

$   806,000.00

106,192




Jon D and Linda W Gruber Trust

120,000

$3.10

$   372,000.00

49,012




J Patterson McBaine

120,000

$3.10

$   372,000.00

49,012













{203840.0002/N0583265_2}

1

   







--------------------------------------------------------------------------------



EXHIBITS




Exhibit A

Form of Warrant

Exhibit B

Company Counsel Opinion

Exhibit C

Transfer Agent Instructions

Exhibit D

Plan of Distribution




{203840.0002/N0583265_2}

  







--------------------------------------------------------------------------------






EXHIBIT A




FORM OF WARRANT




{203840.0002/N0583265_2}

  







--------------------------------------------------------------------------------



EXHIBIT B




FORM OF LEGAL OPINION




Subject to the foregoing, it is our opinion that, as of the date hereof:  

1.

The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Florida and is duly qualified as a
foreign corporation in each state where it is required to so qualify, except
where the failure to so qualify would not have a Material Adverse Effect on the
Company,  and has the requisite corporate power to own its properties and to
carry on its business as now being conducted.  

2.

Assuming and relying upon the truth and accuracy of the representations and
warranties contained in the Agreement by all the parties thereto, (i) the
Company has the requisite corporate power and authority to enter into and
perform its obligations under the Transaction Documents and to issue the Common
Shares, the Warrants and the Warrant Shares, in accordance with the terms of the
Agreement; (ii) the execution, delivery and performance of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby, have been duly authorized by the Company's Board of
Directors, and no further consent or authorization of the Company or its Board
of Directors or stockholders is required; and (iii) the Transaction Documents
constitute legal, valid and binding obligations of the Company enforceable
against the Company in accordance with their terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws of
general application affecting the enforcement of creditors’ rights.

3.

The Common Shares and the Warrants have been duly authorized and, upon issuance
in accordance with the Agreement and receipt by the Company of the full
consideration therefor, the Common Shares will be validly issued, fully paid and
nonassessable. The Warrant Shares, upon issuance in accordance with the
Warrants, including the Company’s receipt of the full consideration therefor,
will be validly issued, fully paid and nonassessable.  The Common Shares and the
Warrant Shares are not subject to any preemptive rights contained in the
Certificate of Incorporation or Bylaws of the Company.  To Counsel’s knowledge,
the Company has duly and validly reserved for issuance a sufficient number of
shares of Common Stock to effect the issuance of the Warrant Shares pursuant to
the Transaction Documents.  

4.

The execution, delivery and performance of the Transaction Documents by the
Company and the consummation by the Company of the transactions contemplated by
the Transaction Documents, including without limitation the issuance of the
Common Shares, the Warrants and the Warrant Shares in accordance with the terms
of the Agreement and the Certificate of Incorporation (as amended to date), do
not and will not result in a violation of the Certificate of Incorporation (as
amended to date), or Bylaws, or to our knowledge, conflict with, or constitute a
default under any Material Agreement.

5.

The execution, delivery and performance of the Transaction Documents by the
Company and the consummation by the Company of the transactions contemplated by
the Transaction Documents, (i) do not and will not result in a violation of any
federal or Florida law, rule or regulation applicable to the Company, or, to our
knowledge, any order, judgment or decree by which any property or asset of the
Company is bound, and (ii) will not require the Company to obtain any approval,
consent, authorization, waiver, exemption or order of, or make any filing or
registration with, any federal or Florida court or governmental or regulatory
agency having jurisdiction over the Company in order for it to execute, deliver
or perform any of its obligations under the Transaction Documents or to issue
and deliver the Common Shares, the Warrants and the Warrant Shares in accordance
with the terms of the Transaction Documents (other than any filings with the
Securities and Exchange Commission or under state securities laws that may be
required to be made by the Company subsequent to the Closing).

6.

Based upon the representations and warranties of the Buyers and the Company, the
offer, issuance, sale and delivery of the Common Stock, Warrants and Warrant
Shares to the Buyer in accordance with the terms of the Transaction Documents
constitute a transaction exempt from registration under Section 5 of the
Securities Act of 1933, as amended, pursuant to Regulation D promulgated
thereunder.

7.

To our knowledge, there is no action, suit, claim, investigation or proceeding
pending or threatened against the Company or the Subsidiary which questions the
validity of the Agreement or the transactions contemplated thereby or any action
taken or to be taken pursuant thereto.  To our knowledge, there are no
outstanding orders, judgments, injunctions, awards or decrees of any court,
arbitrator or governmental or regulatory body against the Company or the
Subsidiary or any officers or directors of the Company or the Subsidiary in
their capacities as such.










{203840.0002/N0583265_2}

  







--------------------------------------------------------------------------------






EXHIBIT C

COMPANY TRANSFER AGENT INSTRUCTIONS




American Stock Transfer and Trust Company

59 Maiden Lane

New York, NY 10038







Attention:  ____________________

Ladies and Gentlemen:




Reference is made to that certain Securities Purchase Agreement, dated as of
December ___, 2005 (the "Agreement"), by and PainCare Holdings Inc., a Florida
corporation (the "Company"), and the investors named on the Schedule of Buyers
attached thereto (collectively, the "Holders"), pursuant to which the Company is
issuing to the Holders shares (the "Common Shares") of Common Stock of the
Company, par value $.0001 per share (the "Common Stock"), and Warrants (the
"Warrants"), which are exercisable into shares of Common Stock.

This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time):




(i)

to issue shares of Common Stock upon transfer or resale of the Common Shares;
and

(ii)

to issue shares of Common Stock upon the exercise of the Warrants (the "Warrant
Shares") to or upon the order of a Holder from time to time upon delivery to you
of a properly completed and duly executed Exercise Notice, in the form attached
hereto as Exhibit I, which has been acknowledged by the Company as indicated by
the signature of a duly authorized officer of the Company thereon.

You acknowledge and agree that so long as you have previously received
(a) written confirmation from the Company's legal counsel that either (i) a
registration statement covering resales of the Common Shares and the Warrant
Shares has been declared effective by the Securities and Exchange Commission
(the "SEC") under the Securities Act of 1933, as amended (the "1933 Act"), or
(ii) sales of the Common Shares and the Warrant Shares may be made in conformity
with Rule 144 under the 1933 Act ("Rule 144"), (b) if applicable, a copy of such
registration statement, and (c) notice from legal counsel to the Company that a
transfer of Common Shares and/or Warrant Shares has been effected either
pursuant to the registration statement (and a prospectus delivered to the
transferee) or pursuant to Rule 144, then, unless otherwise required by law,
within three (3) business days of your receipt of the notice referred to in (c),
you shall issue the certificates representing the Common Shares and the Warrant
Shares so sold to the transferees registered in the names of such transferees,
and such certificates shall not bear any legend restricting transfer of the
Common Shares and the Warrant Shares thereby and should not be subject to any
stop-transfer restriction.




A form of written confirmation (to be used in connection with any sale) from the
Company's outside legal counsel that a registration statement covering resales
of the Common Shares and the Warrant Shares has been declared effective by the
SEC under the 1933 Act is attached hereto as Exhibit II.




Please be advised that the Holders are relying upon this letter as an inducement
to enter into the Agreement and, accordingly, each Holder is a third party
beneficiary to these instructions.  




Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.  Should you have any questions
concerning this matter, please contact me at _______________.

Very truly yours,

PAINCARE HOLDINGS INC.

By:

 




Name:

Title:

THE FOREGOING INSTRUCTIONS ARE

ACKNOWLEDGED AND AGREED TO

this      day of ___________, 2005




AMERICAN STOCK TRANSFER AND

TRUST COMPANY

By:






Name:




Title:







Enclosures







{203840.0002/N0583265_2}

  







--------------------------------------------------------------------------------



EXHIBIT D




PLAN OF DISTRIBUTION




Each Selling Stockholder (the “Selling Stockholders”) of the common stock
(“Common Stock”) of PainCare Holdings Inc., a Florida corporation (the
“Company”) and any of their pledgees, assignees and successors-in-interest may,
from time to time, sell any or all of their shares of Common Stock on the
Trading Market or any other stock exchange, market or trading facility on which
the shares are traded or in private transactions.  These sales may be at fixed
or negotiated prices.  A Selling Stockholder may use any one or more of the
following methods when selling shares:

·

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

·

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

·

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

·

an exchange distribution in accordance with the rules of the applicable
exchange;

·

privately negotiated transactions;

·

settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

·

broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

·

a combination of any such methods of sale;

·

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise; or

·

any other method permitted pursuant to applicable law.

The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), if available, rather
than under this prospectus.

Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with NASDR Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with NASDR IM-2440.  

In connection with the sale of the Common Stock or interests therein, the
Selling Stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
Common Stock in the course of hedging the positions they assume.  The Selling
Stockholders may also sell shares of the Common Stock short and deliver these
securities to close out their short positions, or loan or pledge the Common
Stock to broker-dealers that in turn may sell these securities.  The Selling
Stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The Selling Stockholders and any broker dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales.  In such event, any commissions
received by such broker dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act.  Each Selling Stockholder has informed the
Company that it does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Common Stock.

The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the shares.  The Company has agreed to indemnify
the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.  

Because Selling Stockholders may be deemed to be “underwriters” within the
meaning of the Securities Act, they will be subject to the prospectus delivery
requirements of the Securities Act.  In addition, any securities covered by this
prospectus which qualify for sale pursuant to Rule 144 under the Securities Act
may be sold under Rule 144 rather than under this prospectus.  Each Selling
Stockholder has advised us that they have not entered into any written or oral
agreements, understandings or arrangements with any underwriter or broker-dealer
regarding the sale of the resale shares.  There is no underwriter or
coordinating broker acting in connection with the proposed sale of the resale
shares by the Selling Stockholders.

We agreed to keep this prospectus effective until the earlier of (i) the date on
which the shares may be resold by the Selling Stockholders without registration
and without regard to any volume limitations by reason of Rule 144(e) under the
Securities Act or any other rule of similar effect or (ii) all of the shares
have been sold pursuant to the prospectus or Rule 144 under the Securities Act
or any other rule of similar effect.  The resale shares will be sold only
through registered or licensed brokers or dealers if required under applicable
state securities laws. In addition, in certain states, the resale shares may not
be sold unless they have been registered or qualified for sale in the applicable
state or an exemption from the registration or qualification requirement is
available and is complied with.




{203840.0002/N0583265_2}

  





